 KEN'S BUILDING SUPPLIES235Kenneth B. McLean d/b/a Ken's Building SuppliesandGeneralDrivers & Helpers Union,Local 332 International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,Ind.CaseNo. 7-CA-3830.April 24, 1963DECISION AND ORDEROn February 7, 1963, Trial Examiner James A. Shaw issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety as set forth in the attached Intermediate Report.There-after, the General Counsel filed exceptions and a brief in supportthereof.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-termediate Report, the exceptions and brief, and the entire record inthe case.We find merit in the General Counsel's exceptions and ac-cordingly adopt the findings, conclusions, and recommendations ofthe Trial Examiner only to the extent consistent with this Decisionand Order.1.We agree with the Trial Examiner that the Respondent, by uni-laterally instituting in February or March 1962 the Blue Crosshospitalization plan for its employees without prior consultation withthe Union, violated Section 8(a) (5) and (1) of the Act.'Following the Board-conducted election, the Union on October 13,1961, was certified by the Board as the exclusive bargaining repre-sentative of "all yardmen, truckdrivers and helpers" employed by theRespondent at its Flint, Michigan, plant.The first bargaining sessionwas held on November 21, 1961. The Union presented to RespondentMcLean a so-called "model" contract, which,inter alia,provided forhealth insurance under the Teamsters plan.McLean said that hewould consider the union demands and agreed that the men shouldhave some type of hospitalization insurance.At the next bargainingsession held on December 12, McLean offered to contribute $3 per'We deem it unnecessary to decide whether the unilateral grant of wage increases of5 cents to employees Swanson and Crago in the circumstances was violative of Section8(a) (5).The increases were far below the Respondent's wage-raise offer to the Unionon December 12, 19G1, and appear not to have been motivated by a desire to underminethe Union's status as the exclusive representative.142 NLRB No. 13. 236DECISIONSOF NATIONALLABOR RELATIONS BOARDweek foreach employee toward health insurance under the Teamstersplan, and to pay $1.80 per hour as wages, but refused to pay anyovertime.McLean also agreed to enter into a contract similar to theUnion's contract with Builders' Wholesale Company. Business AgentLeBrecquesaid that he would talk to the employees and advise McLeanof their reaction to the offer.The Trial Examiner found that neitherLeBrecque,2nor BusinessAgent Meints, who in February 1962 tookover the "McLean account," ever informed McLean of the employees'reactionto the offer and that the Union did not seek anotherbargain-ing conference with McLean until July 3, 1962.In the latter part of February 1962, employee Ryan had a telephoneconversationwith McLean, then on vacation in Florida.At the sug-gestion ofClyde Backus, another employee who was standing by,Ryan told McLean that "if he [McLean] will giveus Blue Cross andour uniformsthat we will forget about the Union."McLean said,"Fine," and that he would attend to this matter after he returned fromFlorida.The Blue Cross hospitalizationinsurance became effectiveon March 12. The Union was not consulted.At the hearing and in its brief to the Trial Examiner, the Respond-ent sought to justify the unilateral grant of the Blue Cross hospitali-zation benefits on the ground that it was the employees themselves,not McLean, who had initiated the matter; and that McLean, nothaving heard from the Union for more than 3 months, was justifiedin assuming that the Union lost interest in the matter and that he wasfree to accede to the request of the employees.We see no merit inthis contention.After the Union had been certified as the exclusiverepresentative of the employees in the appropriate unit, the Respond-ent was under an obligation to bargain with respect to the termsand conditions of employment with the Union and no one else. There-fore, the Respondent's direct dealings with the employees in this caseresulting in the grant of Blue Cross benefits were in derogation of theUnion's position as the exclusive representative of the employees 3and constituted a refusal to bargain within the meaning of Section8 (a) (5) and (1) of the Act 4 The matter of health insurance and Mc-Lean's offer to contribute $3 per week for each of the employees to-ward insurance under theTeamsters' planwas still under considera-tion by the Union. By its unilateral action in establishing the health2 The Trial Examiner rejected LeBrecque's testimony that he met with the employeesto discuss the McLean offer and that some time in January 1962 he telephoned McLeanthat the employees had rejected the offer. The Trial Examiner credited McLean's denialthat he had such a conversation with LeBrecque.8As employee Ryan crediblytestified,he and Backus,in return for the Blue Cross benefits,promised McLean"to forgetabout the Union "*N.L.R.B.v.Katzd/b/a Williamsburg Steel Products Co.,369 U.S. 736, May 1962, wherea unilateral change in sick leave benefits was found to be a violation of Section 8(a) (5)of the Act since a change in sick leave benefits had been proposed by the Union and theRespondent's unilateral action inhibited and obstructed useful discussion of the issue. SeealsoD.S. Sonic8 Corporation,312 F. 2d 610(C A. 1). KEN'S BUILDING SUPPLIES237insurance benefits under theBlue Cross plan,the Respondent con-fronted the Union with the accomplished fact, and thus inhibited anyfurtherdiscussionon the subject.Nor did the lapse of some 3 months without an answer to the Mc-Lean's offer of December 12, 1961, justify an assumption that theUnion had abdicated its responsibilities as the exclusive agent andthat from then on the Respondent was free to deal directly with theemployees regarding this matter.The certification had still some8 months to run and the delay in communicating with the Respondentwith respect to this matter did not preclude the Union from doing soat some future time within the certification year.52.We find, indisagreementwith the TrialExaminer,that by refus-ing on and afterJuly11, 1962, to meet and negotiate with the Unionwith respect to the terms and conditions of a collective-bargainingagreement, the Respondent violated Section 8(a) (5) and (1) of theAct.The record is clear that the Union in July 1962made serious effortsto resume bargaining negotiations.On July 3 Business Agent Meintswrote McLean inviting him to a meeting to be held on July 11, and, ifthe proposed date was not convenient to McLean, asking him to con-tractMeints.Not receiving an answer, Meints wrote on July 13 toMcLean again inviting him to a meeting to be held July 19. Both let-ters were admittedly received by McLean and ignored. In an effort toarrange a conference, Business Agent LeBrecque on July 19 and Busi-ness Agent Meints on July 22 had telephone conversations with Mc-Lean.On both occasions McLean flatly refused to attend any meetingand negotiate further with the Union.McLean sought to justify hisrefusal on two grounds: (a) the certification year had run out, and (b)the Union no longer represented a majority of his employees.Thefirst ground is, obviously, without merit.The Union had been certi-fied on October 13,1961, and in July, when McLean ignored the Union's,invitations to confer with the Union' the certification had 3 moremonths to run.The second contention is equally untenable.Therecord contains no conclusive evidence that the Union since the certi-fication had lost its majority status.'Regardless, however, of the ac-tualmajority status of the Union at that time, it is now well settled6 Shannon & Simpson Casket Company,99 NLRB 430,enfd.208 F. 2d 545,(C.A. 9),where the Board held that the alleged loss of interest in employees by the union was nodefense to a unilateralwage increasewithin 6 months of the certification even assumingthat the union's representativesfailed to contactthe employer for over 3 months after theinitial conference.See also:United States Gypsum Company,94 NLRB 112, enfd. 208 F.2d 545(C.A. 9), where the employer sought tojustify theunilateral wage increase 3months after the certification because of the union'sdelay in beginning contractnegotiations.GThe only evidence on this issue is that the number of the employees in the unit hadincreased from three at the time of the election to six at the time of the hearing; andMcLean's uncorroborated testimony that he "knew"that some of the new men did not wantthe Union. 238DECISIONSOF NATIONAL LABOR RELATIONS BOARDthat, absent unusual circumstances, an employer must bargain withthe unionfor aperiod of 1 year from the date of the certification.7Nor do we agree with the Trial Examiner's apparent conclusionthat becauseof the Union's conduct the Respondent iv as relieved fromits obligationto meet and negotiate with the Union during the balanceof the certification year.The Trial Examiner found that after theDecember 12, 1961, bargaining session, at which McLean made hisofferand agreedto sign a contract similar to that which the Unionhad with another lumber company, neither Business Agent LeBrecquenor BusinessAgent Meints, who in February of 1962 took over the"McLean account," made any serious efforts until July 1962 to com-municate with McLean and arrange for a new conference. Assuming,that, as the Trial Examiner has found, the Union was "lax and negli-gent"in this respect,and that the Union's conduct during this periodwas "adverseto the interest" of the employees concerned, such conductis no defenseto the Respondent's refusal to meet and negotiate withthe Unionon andafter July 3,1962, when the certification had 3 moremonths to run .8THE REMEDYHaving found that the Respondent has engaged in unfair laborpractices within the meaning of Section 8 (a) (5) and (1) of the Act,we shall order that it cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of the Act.Additional Conclusions of Law1.All yardmen, truckdrivers, and helpers employed at the Em-ployer's Flint, Michigan, plant, excluding salesmen, office personnel,and all supervisory personnel, as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.2.At all times material herein, the Union has been and continuesto be the exclusive bargaining representative of all the employees inthe aforementioned unit for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, or other condi-tions of employment.'Ray BrooksV.N.L.R.B.,348 U.S. 96;HenryHeide, Inc.,107 NLRB 1160,enfd. 219F. 2d 46(C.A. 2), cert.denied 349 U.S. 952. See alsoRidge Citrus Concentrate,Inc.,133NLRB 1178,where a decertification petition filed during the certificationyear wasassertedas a reason for the refusal to bargain.8 Cf.Motor Valve &Manufacturing Companyv.N.L.R.B.,149 F. 2d 247 (C.A. 6) enfg.58 NLRB 1057,where the Board and the court held that the failureof the union to startbargaining negotiationsfor 3'/2 months after the certification did not justify the employer'srefusal to bargain duringthe balance of the certification year.See also,United StatesGypsum Company,supra,where the Board rejected the Respondent'sargumentthat it was"justified in ignoringthe statutoryrepresentative because of the union's delay in bargain-ing negotiations." KEN'S BUILDING SUPPLIES2393.By refusing on and after July 11, 1962, to meet further and ne-gotiate with the Union as the exclusive representative of its employeesin the aforesaid unit, and by unilaterally adopting in February 1962a hospitalization plan for its employees, the Respondent has engagedin and is engaging in unfair labor practices within the meaning ofSection 8 (a) (5) of the Act.4.By the aforesaid refusal to bargain with the Union, and by uni-laterally instituting a hospitalization plan, the Respondent has inter-ferer with, restrained, and coerced its employees in the exercise ofrights guaranteed in Section 7 of the Act, thereby engaging in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.ORDERUpon the entire record in this case and pursuant to Section 10(c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Kenneth B.McLean d/b/a Ken's Building Supplies, Flint, Michigan, his officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain with General Drivers & Helpers UnionLocal 332, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Ind., as the exclusive repre-sentative of his employees in the unit found to be appropriate for thepurposes of collective bargaining.(b) Instituting changes in the terms and conditions of employmentin the appropriate unit, such as a hospitalization insurance plan, with-out first consulting with and bargaining with the aforementionedexclusive representative.(c)In any like or related manner interfering with, restraining, orcoercing his employees in the exercise of rights guaranteed in Section 7of the Act.2.Take the following affirmative action designed to effectuate thepolicies of the Act :(a)Upon request, bargain collectively in good faith with GeneralDrivers & Helpers Union Local 332, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, Ind.,as the exclusive bargaining representative of his employees in the unitfound to be appropriate, and, if an understanding is reached, embodysuch understanding in a written agreement.(b)Post at his plant in Flint, Michigan, copies of the attachednotice marked "Appendix."' Copies of such notice, to be furnishedby the Regional Director for the Seventh Region, shall, after being9In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuantto a Decisionand Order," thewords "Pursuant to a Decree of the UnitedStates Court ofAppeals,Enforcing an Order." 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDduly signed by an authorized representative of the Respondent, beposted by the Respondent immediately upon receipt thereof, and bemaintained by him for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to his employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that such notices are not altered, defaced, or cov-ered by any other material.(c)Notify the Regional Director for the Seventh Region, in writ-ing,within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT institute changes in the terms and conditions ofemployment in the appropriate unit herein without first con-sulting with and bargaining with General Drivers & HelpersUnion Local 332, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Ind., asthe certified exclusive representative of such employees.WE WILL, upon request, bargain collectively in good faith withthe aforementioned labor organization, as the exclusive bargain-ing representative of our employees in the unit found by theNational Labor Relations Board to be appropriate for the pur-poses of collective bargaining, and if an understanding is reached,embody such understanding in a written agreement.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of rights guar-anteed in Section 7 of the Act.KENNETH B. MCLEAN D/B/AKEN's BUILDING SUPPLIES,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 500 Book Building, 1249Washington Boulevard, Detroit,Michigan, 48226, Telephone No. 963-9330, if they have any questionconcerning this notice or compliance with its provisions. KEN'S BUILDING SUPPLIES241INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges filed July 27 and August 7, 1962, by General Drivers & HelpersUnion, Local 332, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Ind., herein called the Union, the General Counsel ofthe National Labor Relations Board, herein called the Board, by the Regional Direc-tor for the Seventh Region, issued his complaint dated August 30, 1962, againstKenneth B. McLean, d/b/a Ken's Building Supplies, herein called the Respondent,alleging that the Respondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8(a)(1) and (5) and Sec-tion 2(6) and (7) of the National Labor Relations Act, 61 Stat. 136, herein calledthe Act.With respect to the unfair labor practices the complaint as amended at the hear-ing, alleges in substance that the Respondent, commencing on or about January 27,1962, and continuing to date has engaged in conduct violative of Section 8(a)(1)and (5) of the Act.' In due course the Respondent filed its answer in which italleged in substance that: (1) the Respondent's business operations were not subjectto the jurisdiction of the Board; and (2) it had not engaged in conduct violativeof the Act. Since a considerable portion of the record herein is devoted to the vo-cifierous objections of counsel for the Respondent to the Board's assertion of juris-diction over the operations of the Respondent the Trial Examiner will dispose of thisissue in the section of this report styled "The Respondent's Business." Suffice it tosay at this stage of the report that the Trial Examiner has carefully considered thisparticular issue and that his findings are predicated upon the record considered as awhole.Pursuant to notice a hearing was held in Flint, Michigan, on October 25 and 26,1962, before Trial Examiner James A. Shaw.All parties were represented bycounsel.Full opportunity to be heard, to examine, to cross-examine witnesses, andto introduce evidence was afforded all parties.At the close of the hearing the GeneralCounsel moved to amend the complaint to conform to the proof minor matters suchas names, dates, and the like.The motion was granted. Counsel for the Respondentmoved to dismiss the complaint in its entirety, primarily on the grounds that theGeneral Counsel had failed to prove that the Respondent had engaged in the allegedunfair labor practices by a preponderance of the evidence adduced at the hearingherein in support of his case-in-chief; ruling thereon was reserved by the TrialExaminer; it will be disposed of in due course.After disposing of the above motionsthe Trial Examiner advised counsel for the parties regarding their rights to engagein oral arguments in support of their respective positions, only counsel for the Re-spondent availed himself of this opportunity.Thereafter the Trial Examiner ad-vised the parties regarding their rights to file briefs in support of their respectivepositions.On or about November 20, 1962, the Trial Examiner received briefsfrom counsel for the Respondent and the General Counsel, which he has carefullyconsidered in the light of the record as a whole.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACTI.RESPONDENT'S BUSINESSAs indicated above the Respondent in its answer denies that it is engaged in com-merce within the meaning of the Act.Consequently this issue was litigated at thehearing herein.From what the Trial Examiner is able to glean from the record theRespondent had a direct inflow of goods and materials of $41,808.98 and an indirectinflow of $81,227, purchased through or from local brokers and distributors, butmanufactured or produced outside the State of Michigan.The record shows that the Respondent is engaged in the building supply business.For the most part it deals with building contractors, and home builders, to whom itsells such materials as lumber, roofing, insulating materials, bathroom fixtures, alu-minum siding and other items used in the construction industry.According toMcLean's credible testimony he considers his business as "wholesale," and not retail.As a matter of fact he testified in substance that he was not interested in the "retail"sale of his materials to individuals, but preferred dealing with persons engaged in1 Seeinfrain re the designation of January 27, 1962, as the date the alleged unfair laborpractices commenced. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe construction of homes and the like.Even so the Respondent does sell some ofitsmerchandise at retail and is required to collect a 4-percent sales tax on its retailsales and file a returnwith theMichigan sales tax department.Such sales howeverconstitute an infinitesimal fraction of the Respondent's total sales, which,accordingtoMcLean,amounted to approximately$325,000per year, at times material herein.From all of the foregoingthe TrialExaminer finds that the Respondent is engagedin a nonretail operation or businesswhich hasan annual inflow of goods andmaterials from States otherthan the Stateof Michigan valued in excess of $120,000.2The Trial Examineris convinced and finds upon the record considered as a wholethatthe Respondent is engaged in commercewithinthe meaning of Section 2(6) and(7) of the Act?II.THE LABOR ORGANIZATIONINVOLVEDUpon the record considered as a whole the Trial Examiner finds that GeneralDrivers&HelpersUnion, Local 332, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Ind., is and has been at all timesmaterial herein a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundAs the Trial Examiner sees it no proper understanding of the issues herein couldbe had without a resume of the relations between the Respondent and the representa-tives of the Charging Union prior to January 27,1962.As indicated above the issuesherein concern alleged violations of Section 8(a) (5) and(1) of the Act. Specifically,the complaint alleges that the Respondent". . .commencing on or about January 27,1962, and continuing to date, the Charging Party has requested,and is requesting, Re-spondent to bargain collectively with respect to rates of pay, wages,hours of employ-ment, and other terms and conditions of employment,as the exclusive collective bar-gaining representative of all the employees of Respondent. . ."in the unit appropriatefor collective bargaining;and that since on or about January 27, 1962, the Respondenthas refused to, and continues to refuse,to bargain with the Charging Party, that isthe Union,as the exclusive bargaining agent for the employees in the unit foundappropriate herein below. In addition the complaint alleges certain specific actsof the Respondent as violative of Section 8(a)(5) and (1) of the Act, all of whichwill be disposed of below.The Union started its organizational campaign among the Respondent's employeessometime in the early part of September 1962. Shortly thereafter it filed a Petitionfor Representation,Case No. 7-RC-5010.On September 18, 1962, the partiesentered into an"agreement for consent election."An examination of the agreementshows that it was signed by K. B.McLean,as "owner" of Ken's Building Suppliesand "Ted" LeBrecque,as the representative of the Union.Further examinationof the consent election agreement shows:12.THE APPROPRIATE COLLECTIVE BARGAINING UNITAll yardmen and truck drivers and helpers employed at the employers FlintMichigan plant.Excluding salesmen, office personnel,and all supervisory per-sonnel, as definedin the Act.Pursuant to the above agreement,an election by secret ballot was conducted underthe supervision of the Regional Director of the Seventh Region of the Board onOctober 4, 1961.The tally of ballots shows that there were three employees in theappropriate unit and that there were two votes for the Union, and one against it.There were no challenged ballots.On October 13, 1962, the Union herein wascertified by the Regional Director for the Seventh Region as the exclusive representa-tive of all of the employees in the appropriate unit.At this point the Trial Examiner finds that:All yardmen and truck drivers and helpers employed by Respondent at its placeof business in Flint, Michigan,exclusive of salesmen,office personnel,and allsupervisory personnel,as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.As indicated above there were three employees in the appropriate unit at the timeof the election.The record shows that they were, Kenneth Carl Ryan, Clyde Backus,The recordshows a directinflow of $41,808.98, and indirect Inflow of $81,227.3 SeeSientons Mailing Service,122 NURB S1. KEN'S BUILDING SUPPLIES243and Carl Swanson, all of whom testified at the hearing herein. The record also showsthat they had been in the employ of the Respondent for at least a year before theelection and at all times material herein.The sole purposeof the TrialExaminer'scomment at this stage of the report will be apparent below in his findings regardingthe credibility of the testimony of Ryan concerning one of the important issues herein.After the election was over LeBrecque, the union representative, had a conver-sation with McLean in which he requested a meeting with him to discuss the termsand conditions of a collective-bargaining agreement.McLean agreed to meet withhim and told him to "call me and let me know," when he wanted the meeting .4The first meeting of the parties for the purpose of negotiating a contract washeld on November 21, 1961, at the union hall. In the interim, that is from thedate of the election on October 4 to November 21, 1961, several incidents occurredwhich the Trial Examiner feels should be discussed and disposed of in this stage ofthe report as a part of the "background" that led up to the issues we are concernedwithherein.According to LeBrecque he met with the employees on at least two occasions afterthe election, October 12 and 24, 1961, and discussed with them their problems,and in particular, their desires regarding wages, hours, and other conditions ofemployment.From what the TrialExaminer is able to gleanfrom the record McLean also talkedto the employees after the election, and before he met with LeBrecque on Novem-ber 21, 1961, to discuss the terms of a contract.The most important testimonywas that of Kenneth Carl Ryan, a long time employee of the Respondent, and oneof three employees who voted in the election on October 4, 1961.5According toRyan, McLean came to him and requested that he find out what the "fellows wanted"and why they wanted the Union and "... . to see if we couldn't make some kind ofan agreement without having the Union in there."He further testified that he wentto the employees and talked tothreeof them and asked them what they wanted.In the course of his testimony he only named one employee, Dale Ackerman, whowas employed at the time as a helper. The gist of his testimony regarding whatthe employees wanted was a hospital plan, wage increases, and the trucks "fixed up."McLean denied Ryan's testimony about what was said in the above conversation.In addition he testified that he had ". . . never talked to Mr. Ryanto tell the em-ployees to do anything or give me anything.His testimony was as follows:Q. (By Mr. ORTLIEB.) Now, you remember Mr. Ryan's testimony about aconversation he said he had with you about two weeks after the election?A. Yes.Q. Now when was that conversation?A. Abouttwo weeks before the election.Q. It was two weeks before the election?A. Yes.Q. Did you at any time tell Mr. Ryan to go talk to the employees and tryand influence them into an action to frustrate the union?A. Since the election,I have never talked to Mr.Ryan to tell the employeesto do anything or give me anything.[Emphasis supplied.]Obviously the Trial Examiner is now confronted with a credibility problem aboutthe foregoing conversation.The resolution of such issues are always difficult, par-ticularly where both witnesses,by their demeanor,impress the trier of the facts asbasically honest and truthful persons.Even so, such issues must be resolved.Thatthe Trial Examiner shall do, and let the chips fall where they may.Upon the record considered as a whole the Trial Examiner is inclined to anddoes credit McLean's denial that he made the remarks attributed to him by Ryanabout ". . . having the Union in there." His reasoning is predicated upon the follow-ing: In the first place the Trial Examiner is convinced that there was a conversationbetween Ryan and McLean at about the time in question,2 weeks after the election,or on or about October 18, 1961.Since the election was on October 4, 1961, andthe Union was certified by the Regional Director of the Seventh Region on Octo-ber 13, 1961, then the conversation would have been at least 5 days after a copy ofthe certification of the Union had been served upon the Respondent,that is McLean.In such circumstances the Trial Examiner is convinced and finds that McLean waswell aware of the status of the Union at the time he had the above conversation withRyan and was concerned solely with matters that his employees,acting through theirkQuotes from LeBrecque's testimony.G Seesuprain re Ryan.712-548-64-vol. 142-17 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertified bargaining agent, the Union herein, would demand at the upcoming bargain-ing sessions between himself and LeBrecque. It also must be borne in mind thatMcLean had entered into a consent-election agreement, and presumably was wellaware of the obligations that would be bestowed upon him in the event that theUnion won the election and was thereafter certified as the exclusive bargaining agentfor his employees.Consequently there would be no point in requesting Ryan to findways and means to "keep the Union out" when its status was already an accom-plished fact within his own peculiar knowledge by placing his signature on the agree-ment for a consent election. In any event the remarks attributed to McLean byRyan, whether they occurred before or after the election on October 4, 1961, weremade before January 27, 1962, and would not in any event be violative of Section8(a) (1) and (5) of the Act. The sole purpose of this issue and other incidents thatoccurred prior to that date is to give us a picture of what transpired before thealleged issues herein occurred.In other words, "what is past is prologue" and inorder to understand the present we should "Study the Past." 6This brings us up to the meeting between McLean and LeBrecque on November 21,1961, at the union hall, in Flint, Michigan.The parties met and discussed the de-mands of the employees that had been made to LeBrecque in his conferences withthem prior to the meeting.There is little if any dispute in the record as to whattranspired at the meeting.Both LeBrecque and McLean testified that the meetingwas on a friendly basis and consisted for the most part of a discussion of a "modelcontract" that the Union had with other employers engaged in the same type of busi-ness as McLean, such as lumberyards, and the like. Since LeBrecque's account ofthe meeting is about the same as McLean's, the undersigned feels that the followingexcerpt from his testimony in this regard would be helpful to all concerned herein:Q.Would you state to the best of your recollection the-what was said byyou and what was said by Mr. McLean?TRIAL EXAMINER:What happened?The WITNESS: Well, I had the original demands of the employees, and Ipresented these to Mr. McLean, which were a model contract and a schedule "A"covering the majority of the lumber yards and places-business places doingthe same type of business as Mr. McLean. I presented this to him, as ouroriginal demands.He went through the contract article by article, the modelcontract.The only exception that he had to the model contract was concerningthe trucks.We have definite language in a contract whereby a man can refusea truck if it is not up to the state recommendation.He said his men weretearing up the trucks, and he couldn't afford to keep them up.I told him it would be to his advantage, as well as the men's advantage, thattrucks were kept up in top condition.He informed me also that he couldn't afford topay therates as called for inSchedule "A," but that he would take this with him and check into all aspectsof it to see if he had any more exceptions than this.He agreed at that time themen should have some type of insurance.As to what type, I told him whatwas available under the Teamsters' plan, which varies from three to five dollarsper week per employee.Q. (By Mr. MCCORMICK.) What kind of a plan is this?A. It is a health and welfare plan, insurance hospitalization.Q. Did he take any position concerning that plan?A. He did take a position,saying they should have some type of hospitaliza-tion.As to what type,we never decided that.Q. Do you recall anything else from that meeting?A. No, that was the crux of that meeting.The next meeting between the parties was held on December 12, 1961,at the unionhall.According to LeBrecque they discussed the Union's proposals back and forthand McLean offered to pay $3 per week for each employee on a hospitalization plansponsored by the Union;and $1.80 per hour,but refused to go.along with the Union'sproposal as to overtime pay.The record clearly shows that there was discussionback and forth and that McLean agreed to some of the Union's proposals and re-jected others.Insofar as the Trial Examiner is concerned there was "good faith"bargaining on the part of both LeBrecque and McLean at the meeting. Furtherevidence of McLean's cooperative approach to a solution of the differences betweenthe parties regarding a contract between the Union and himself will be discussedbelow.Suffice it to say at this stage of the report that here lies the crux of the case.8 Quotes from the legends at the entrance to the Archives Building In the Nation's Capital,Washington, D.C. KEN'S BUILDING SUPPLIES245LeBrecque on cross-examination testified that at the meeting on December 12,1961, he and McLean discussed a contract that the Union had with the Builder'sWholesale Company, which was engaged in the same sort of business; and thatMcLean said, in substance that it "was his desire" to have a contract with the Union"similar to it."The upshot of the meeting, according to LeBrecque, was thatMcLean agreed to pay the employees in the unit $1.80 per hour, $3 per week foreach employee on a health and welfare plan, but no overtime for over 40 hours perweek.With this offer they adjourned the meeting and LeBrecque told McLeanhe would talk to the employees and advise him later of their reaction to his offer.This was thelastmeetingbetween LeBrecque and McLean for reasons which willbe discussed below.Suffice it to say at this stage of the report that the "McLeanaccount" was taken away from LeBrecque and assigned to one Norman Meints,another business agent for the Union, sometime around the latter part of February1962.Let us now look at McLean's account of what transpired at the December 12, 1961,meetingThough there is little variation between McLean's account thereof andthat of LeBrecque, nevertheless the Trial Examiner is convinced that McLean'stestimony is the clearer of the two, and more to the point, for thatreason theexcerpt therefrom follows:Q. Did Mr. LeBrecque at this December 12thmeetingreport to you thathe had talked with the employees?A. Yes.Q. Did he make demands?A. He did not make demands, no.Q. Now do you recall his testimony that you offered to pay three dollarsper week per employee for insurance benefits?A. Yes.Q. Did you offer to pay this?A. Yes.Q.Do you recall his testimony that you offered to pay $1.80 an hour?A. No, I don't recall that, because the amount of money involved inBuildersWholesale contract it was $1.80, it would be a $1.80, if that is what it was, butI think it was $1.85.Q. You thinkitwas $1.85?A. Yes.Q.Was therea discussionabout thetermsof the contract the union hadwith another employer?A. Yes.Mr. BIXLER: These are rather leading and there are certainlya lot of con-clusions.Why don't you ask whathe saidand what did he say?Mr. ORTLIEB: I thought thiswould be moreorderly.TRIAL EXAMINER:Overruled.Q. (By Mr. ORTLIEB.)Did you discuss the contract they had withBuildersWholesale?A. Yes.Q. You knew about that contract?A. Yes.Q.What did you say, ifanything,with regard to that?A. I said I didn't see no reasonwhy Ishould pay any morethan what theywere.Q. Are you ina similar business?A. Yes.Q. Are youa competitor of BuildersWholesale?A. Some items.Q. Did youmake anoffer tothe union at this meetingof the 12th,December12th?A. Yes,I make anoffer to paythe same as Builders Wholesale.Q. Your offerwas to enter into an agreement with them,the same type thatBuildersWholesale had?A. Yes.[Emphasis supplied.]McLean further testified that after he had told LeBrecquethat he would enterinto an agreementwith the Unionsimilar to the one ithad with the Builders Whole-sale that he" ... said he would have to talk it over with themen and hewould letme know." 77Quotes from McLean's credible testimony. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn addition to the foregoing, McLean again agreed to accept the Union's proposalof a health and welfare plan for the employees.We now come to a phase of the case at hand that has caused the Trial Examinerconsiderable concern, primarily because the union representative relied upon it asan explanation or an excuse for their own shortcomings in handling the affairs ofthe employees in the appropriate unit over the months from December 1961 toJuly 1962.The Trial Examiner has reference to McLean's absences from his placeof business during the winter of 1961-62.According to McLean he customarilyspent considerable time in Florida during this period, primarily because of his wife'shealth, and had been doing so for at least 5 years before the Union entered the pic-ture iHis testimony stands uncontradicted and undenied in the record and is fullycredited by the Trial Examiner.At the hearing herein he testified that he wasaway from his place of business during this period for the following periods oftime.1.Left for Florida, December 21, 1961 and returned to Flint, Michigan,around January 15, or 16, 1962.2.Left for Florida, around February 9, or 10, 1962, and returned to Flint,Michigan, around February 26 or 27, 1962.3.Was in Florida, most or nearly all of March, 1962, except the last week ofMarch.4.Went back to Florida, around April 1, 1962, and stayed one (1) week, andstayed in Flint, Michigan until May 9, or 10, 1962.5.Flew down to Florida, around May 9 or 10, 1962, to attend his step-son's wedding, and returned the same or next day.From all of the foregoing the Trial Examiner finds that McLean was availableformeetings with the union representative during the major portion of December1961, January and February 1962, and the last week of March 1962.McLean further testified without contradiction that he kept in touch with his office bytelephone regularly and was available at all times should either his office or anybodyelse desired to communicate with him during the period inquestion.That this is sowill be apparent below in the Trial Examiner's disposal of one of the most importantissues herein.He has reference to McLean's conversation with two of his employees,Ryan and Backus, in February 1962, which will be discussed and disposed of below.We now come to another important issue herein: The activities of LeBrecque afterhismeeting with McLean on December 12, 1961. As pointed out above LeBrecquetoldMcLean in substance that he would inform the employees of hisoffer to sign anagreement similar to the one the Union had with "Builders Wholesale," and othermatters that were discussed at that meeting.LeBrecque's testimonyconcerning hisactivities after December 12, 1961, is to say the least, most confusing.For exampleat one point he testified that he met with the employees on December 21, 1961, atwhich time he told them of McLean's offer and that they rejected it.At another timehe testified that he tried to get in touch with the employeesand wasunable tocontact any of them except Backus, whom he saw on three or four occasions and triedto set up another meeting ". . with the employees."He also testified that hetried to get McLean several times on the telephone but was unable to do so excepton one occasion in the latter part of January 1962.He could not recall the exactdate.It is LeBrecque's testimony, when considered in the light of the testimony ofthe employees in the appropriate unit, who testified at thehearingherein, and Mc-Lean's flat denial that he had such a conversation with LeBrecque in January 1962,that has not only gravely concerned the Trial Examiner, but also perturbed him noend.What perturbs the Trial Examiner is LeBrecque's testimony that his attempts tocontact McLean were always by telephone.The record shows that McLean's placeof businessiswithin the city limits of Flint, Michigan, and only 21or 3 milesfrom the Union's office.Thereisnosubstantial evidence in the record that eitherLeBrecque or any other representative of the Charging Union herein ever took thetrouble to drive out to theRespondent's place of businessand talk to the office per-sonnelabout McLean's whereabouts at the times they were unable to contact him bytelephone.Whileto some thisobservation may seem frivolous and beside the point,neverthelessit is little thingssuchas thisthatare at times most persuasive to some of usin arriving at a solutionof theissueswe are confrontedwith.So isithere andin similarcases, where the principalissues is(in the finalanalysis)equitable in na-ture, and subject to the age old maxim "That he who seeks equitymustdo equity."Further comment will be found below in another section of this report.8 See the testimony of Kenneth Carl Ryan at R-247 In re McLean's trips to Florida. KEN'S BUILDING SUPPLIES247As indicated above McLean denied that he talked to LeBrecque in the latter partof January 1962. In fact he testified that he did not talk to him after the meetingon December 12, 1961, until July 19, 1962. LeBrecque's relations with McLean afterthe meeting on December 12, 1961, are well summed up in the following excerpt fromMcLean's testimony on direct examination at the hearing herein.Q.Well, after that meeting which was on December 12th, when did you everhear from Mr. LeBrecque again?A. I never did until in a telephone conversation of July 19th.Q. Did you hear Mr. LeBrecque's statement that he talked with you on thephone in January of 1962?A. Yes, I did.Q.Do you deny this?A. I deny that.Q. It is your testimony that you never again talked with Mr. LeBrecque, untilthis phone conversation on the 19th?A. Except one morning I met him in a restaurant-I didn't meet him. I wasin having coffee in a restaurant.Q. You are going to have to speak up louder.A. I was in a restaurant having coffee and he was in there also and he saidhello and wanted to know how business was going and that was just a briefconversation, and that was the first time I had seen him since the last meetingwe had in December.Q.When was this, do you remember?A. I would say probably in April.Q. April?A. Yes.Q. And this was just a chance meeting?A. Yes.Q. I take it that you didn't discuss any union?A. No.Q. You did not?A. No.Q. I want you to search your memory and I am going to ask you again.You had no telephone conversation with him in the month of January?A. No.Q. Or February?A. No.Q. And the next conversation other than the one you had with him in thecoffee shop was not until July, is that correct?A. Yes. [Emphasis supplied.]After long and careful consideration the Trial Examiner credits McLean's testimonyand discredits that of LeBrecque, and finds that no such conversation occurred. Sev-eral factors have persuaded the Trial Examiner in rejecting LeBrecque's testimony.The first is the fact that LeBrecque testified that he made notes on a "desk calendar"of important telephone calls, "things to do" and the like as a part of his daily routine.This calendar was in the possession of the General Counsel at the time LeBrecquetestified at the hearing herein, and in fact certain pages therefrom were given tocounsel for the Respondent who offered them in evidence at the time he hadLeBrecque on cross-examination.They were admitted by the Trial Examiner withoutobjection and are in the exhibit file as Respondent's Exhibits Nos. 1, 2, 3, and 4.In view of LeBrecque's testimony that he kept a record of important calls and thelike, presumably, if he had made a call as important as the one at issue herein, hewould have made some reference to it on the calendar.Though such reasoningborders on conjecture and speculation nevertheless it does raise a question of doubtas to the accuracy of LeBrecque's memory of the purported call to McLean.Afurther factor is the fact that shortly after the alleged telephone call, the "McLean"account was taken away from LeBrecque for reasons that will be discussed below.Suffice it to say at this point that it was because, to use the phraseology of Meints thebusiness agent that succeeded him, "Mr. LeBrecque didn't seem to be getting anyplace with it."To the Trial Examiner, at least, this is an indication that even to hiscolleagues, LeBrecque had been somewhat lax in handling the McLean account.9The record shows that LeBrecque had been a business agent for only a short period oftime when he was assignedtheMcLean account. In addition he serviced around 15 otheraccounts, at times material herein, in which several hundred employees were involved. Inthe circumstances his handling of the McLean account is understandable. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnd, finally, the most persuasive factor of all is that three of the employees in theappropriate unit testified at the hearing herein, and not a single one was interrogatedabout the meeting that LeBrecque mentioned in his alleged conversation withMcLean.The reason that this factor disturbs the Trial Examiner is that bothLeBrecque and McLean testified that the latter offered to pay the employees $1.80per hour at the December 12, 1961 meeting. Since this was a substantial increaseto each of them it is indeed most baffling that they did not mention this factor in theirtestimony at the hearing herein, particularly Ryan and Backus, who testified regard-ing the dissatisfaction of the employees with their working conditions around themiddle of February 1962.As the TrialExaminer seesit if the employees had beeninformed of McLean's offer by LeBrecque then it is reasonable to assume that theythemselves would have exercised their rights long before the charges were filed hereinby expression of some kind to their "exclusive bargaining representative." Since therecord is barren of any action on their part, the Trial Examiner, quite frankly, is con-vinced that LeBreque did not keep them fully informed of his efforts on their behalfwith their employer, McLean, the Respondent herein.The incident that the TrialExaminer has reference to will be fully discussed below.As indicated above the General Counsel offered the testimony of several of theRespondent's employees at the hearing herein in support of his "case-in-chief."Among those who testified were Kenneth Carl Ryan and Clyde Backus. The primarypurpose of their testimony was to support the allegations in the complaint regardingcertain unilateral action taken by the Respondent without prior consultation with theUnion, particularly; (a) "changed existing working conditions of employment byinstituting a hospitalization plan for the employees in the unit . . . ' "and payingthe premiums therefor." 10Ryan testifiedinter aliathat sometime in February 1962 that he went into the office"to get warm" which was the custom, and that while he was there McLean calledfrom Florida and talked to the "office girl," Theda Cummings.As the Trial Exam-iner interprets Ryan's testimony, particularly in the light of the whole record, hewas in a position to hear her entireconversationwith McLean.According to Ryanhe overheard Miss Cummings tell McLean that ". . . they were having trouble withthe boys."At this point McLean requested her to put Ryan on the telephone, whichshe did.What transpired and was said during the course of that conversation isbest told in the following excerpt from Ryan's credible testimony:Q. You talked to Mr. McLean?A. Yes.Q.What was said?A. He asked me what the trouble was up there, and I told him about the guys,having trouble with the guys.Q. You told him about having trouble with the guys?A. Yes.Q.What did you say?A. About refusal, and while we was talking about the trucks and so forth,about what the guys were hollering about.Q.Well, what did you say?What did you say to him?TRIAL EXAMINER: Tell us whathe said and what you said.THE WITNESS:Well, he asked me what the trouble was, and I told him theguys just didn't want to work with the situation like it was. "The guys don'twantto work with the situation like it is,withthe trucks being in bad shape, andno Blue Cross, and stuff like that", and then he came in-Clyde come in-andhe said to tell the old man-Mr. ORTLIEB :Objection.TRIAL EXAMINER:Overruled.THE WITNESS:Clyde says,"Tell the old man if he will give us Blue Crossand our uniforms that we will forget about theunion".TRIAL EXAMINER:Go ahead.THE WITNESS:So I told Mr. McLean over the telephone, and he said, "Fine,"and he said, "We will get the Blue Cross started when I come back from Florida,"and that was in February.Q. (By Mr. MCCORMICK.) Did he mention the Blue Cross and uniforms?A. Yes.Q.Did he say anything about the uniforms?10 See paragraph11(a) of thecomplaint. KEN'S BUILDING SUPPLIES249A. Yes, he said he would go along with that deal.So when he come back,well,we got our Blue Cross and we got our uniforms.[Emphasis supplied.]Before proceeding further regarding the above conversation the Trial Examinerdesires to point out that the "Clyde" referred to in the foregoing excerpt from Ryan'stestimony,was Cylde Backus.Ryan testified later on that Backus' statement about the Blue Cross and otherbenefits ". . . came right out of a clear blue sky, . .." and that there had been nodiscussions between them before the above conversation took place.Ryan's testimony regarding the above incident was corrobrated by that of ClydeBackus and McLean.The upshot of the foregoing was that McLean,upon his return from Florida,sometime around the latter part of February 1962, got in touch with the "BlueCross"and entered into a.hospitalization agreement with it for the employees thatbecame effective March 12, 1962. The record shows that neither McLean nor anyof the employees in the appropriate unit notified or consulted the Union regardingthe installation of the Blue Cross hospitalization plan at any time material herein.In other words McLean took the foregoing action without prior consultation withthe Union,the certified bargaining agent.At this point the Trial Examiner desires to point out that the record showsthat the employees in the appropriate unit had discussed with McLean theirdesires for a Blue Cross hospitalization agreement for several years before the Unionentered the picture. In fact both Ryan and McLean testified in substance that theyhad discussed the plan with a representative of the Blue Cross shortly before theBoard election on October 4, 1961.The gist of their testimony was that the BlueCross representative told them that the plan would not be available to the employees ifthe "Teamsters"won the election,because it had its own program, and for that rea-son the Blue Cross plan was not acceptable to it.The record contains considerable testimony regarding McLean's purchase of uni-forms for the employees sometime in either January or February 1962.Thoughthe General Counsel does not allege in the complaint that his action was violativeof Section 8(b) (1) of the Act and indicia of the Respondent's bad faith,neverthe-less he does refer to it in his brief.Even so the Trial Examiner is convinced thatsince the record clearly shows that Ryan and the other employees acquired the uni-forms on their own initiative without consultation with either McLean or the Union,and for other reasons set forth in the record,that this incident to too picayunish tomerit further discussion herein.Suffice it to say that 1962 was a cold winter andthe jackets the employees rented served a useful purpose, regardless of the fact thatMcLean voluntarily assumed their cost after he was informed of their action.The complaint further alleges that the Respondent engaged in unilateral actionviolative of Section 8(a)(5) and(1) of the Act by granting wage increases to itsemployees.The record shows that the Respondent did grant wage increases to twoof its employees,Carl Swanson and John Crago under the following circumstances:According to the credible testimony of Carl Swanson the Respondent granted himtwo increases in pay of 5 cents per hour sometime during the winter and spring of1962.McLean admitted he gave Swanson the raises without prior consultation withthe representatives of the Union.He advanced as one reason for granting the firstraise was because Swanson got married and he thought a raise would help him outa bit, particularly in view of the fact that there were several garnishments pendingagainst him.In other words a "wedding present" is what it amounted to.There isno dispute about this issue, and the Trial Examiner finds that McLean, that is theRespondent herein,granted Carl Swanson a"unilateralwage increase"withoutdiscussing the matter with the Charging Union.As to Crago,McLean admitted he gave him a 5-cent per hour raise sometime inJune 1962 without consultation with any of the representatives of the Union.TheTrial Examiner finds that the Respondent granted a "unilateral"wage increase toJohn Crago without prior consultation with the Union.McLean testified in sub-stance that the reason he granted the increase was because Kenneth Ryan,told himthat Crago was a good worker.At this point the Trial Examiner desires to point out that at times material hereinSwanson's hourly rate of pay,before he was granted the wage increases referred toabove was$1.45 per hour,and at the time of the hearing herein,$1.55 per hour. Inthe considered opinion of the Trial Examiner this factor should be considered inassaying the overall picture of the relations of the parties between the date of theelection,October 4,1961,and the filing of the original charge herein on July 26,1962.This is of particular importance in view of LeBrecque's testimony that he 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold the employees sometime after the December 12, 1961, meeting of McLean'soffer to sign an agreement similar to the Builders Wholesale contract and that theyrejected to the offer.The importance of LeBrecque's testimony is that the recordshows that the Builders Wholesale contract with the Union called for a $1.80 perhour rate for the employees, which in the case of Swanson alone would have meantan increase of 35 cents per hour at times material herein.This is the sort of testi-mony that has greatly perturbed the Trial Examiner in resolving the issues as tocredibility that he has been confronted with herein, and quite frankly the principalreason he rejected LeBrecque's testimony that he discussed McLean's offer of Decem-ber 12, 1961, with the employees, and later notified McLean of their rejection of saidoffer.The Trial Examiner has pointed out above that LeBrecque was taken off the"McLean account" sometime around the middle of February 1962, and that it wasturned over to Norman S. Meints, another business agent for Local 332. The recordshows that one of the reasons for assigning the "account" to Meints was because hewas servicing several others at the time that involved employers whose business opera-tions were similar to that of the Respondent herein.Meint's testimony of his rela-tions with McLean and the employees in the appropriate unit will be discussed anddisposed of below.Insofar as the Trial Examiner is concerned Meints' testimony is of the utmostimportance, particularly when considered in the light of the record as a whole,regarding the role of the Charging Union herein as the certified and exclusive rep-resentative for the purposes of collective bargaining of the Respondent's employeesin the unit found appropriate for that purpose.From what the Trial Examiner is able to glean from Meints' testimony he tookover the "McLean" account sometime in the latter part of February or early inMarch 1962.He spent the first 3 or 4 weeks trying to get the employees in theunit together for a meeting to discuss their problems.The record is none too clearas to when and where this meeting was held.As a matter of fact the record is mostbarren in this regard despite the fact that all of the employees who were in theappropriate unit at the time the election was held on October 4, 1961, testified at thehearing herein, Ryan, Backus, and Swanson.Of the three, only Ryan testified con-cerning meetings with Meints.According to Ryan there was a meeting of the employees with Meints sometimein the spring of 1962 ". . . over at the Clark Gas Station next door to us." Heplaced the time of this meeting as sometime in the late spring of 1962.11Meints further testified that he called the Respondent's office 8 or 10 times afterhe took over the account and was unable to get in touch with McLean until some-time in the latter part of July 1962.He further testified that he sent a letter toMcLean sometime in June 1962 in which he requested a meeting at the union hall todiscuss contract negotiations.McLean testified that he never received the letter inquestion but that he did receive two letters from Meints at a later date regardingmeetings at the union hail.12The first of these letters was dated July 3, 1962. It isset forth below:JULY 3, 1962.KEN'S BUILDING SUPPLY,4040 N. Dort,Flint,Michigan.DEAR SIR: This letter is to inform you that there will be a meeting onWednesday, July 11, 1962, at 10:00 A.M. at the Union Hall, 116 PasadenaAve., Flint,Michigan to discuss contract negotiations.If this date is not satisfactory, please contact me at the Union Hall so an-other date may be agreed upon.Thank you.Yours truly,NORM MEINTS,Business Agent.McLean acknowledged receipt of the above letter, and admitted in his testimonyat the hearing herein that he never replied to it nor called at the union hall on thedate suggested by Meints."The record is so vague in this regard that it is almost impossible to make a definitefinding as to the date except that it was before a meeting at the union hall, sometime inJune 1962.12 Dleints was unable to produce a copy of the June 1962 letter at the hearing herein. KEN'S BUILDING SUPPLIES251On July 13, 1962,Meints wrote the Respondent again. It islikewise set forthbelow:JULY 13, 1962.KEN'SBUILDINGSUPPLY,4040 N. Dort Hwy.,Flint,Michigan.DEAR SIR: There will be a meeting at 10:00 A.M.on Thursday,July 19, 1962,at this Local Union's office for the purpose of negotiating a collective bargainingagreement with your company.If we do not hear from you by Thursday, July 19, 1962, we will interpret thisas a refusal to bargain.Yours truly,NORM MEINTS,Business Agent.N.M/rcReg. Mail-Ret. Rec. Req.McLean admitted that he received the above letter and that he neither replied toitnor called at the union hall on the date set forth therein.The reasons advancedby McLean for ignoring the Union's letters will be discussed below.On July 14, 1962, Meints went on vacation and did not return until July 21, 1962.Before he left he designated Robert Roach,another business agent for Local 332, tohandle the McLean account.This brings us up to July 19, 1962, the date thatMcLean was requested to meet with the union representatives and "negotiate" acollective-bargaining agreement.What transpired on that date follows below:Roach called McLean on July 19 from the union hall. LeBrecque was with himwhen he made the call.Roach did not testify at the hearing herein,consequentlythe only witnesses as to what transpired and was said by the persons involved in thisimportant incident would be LeBrecque and McLean. Their testimony will be dis-cussed and disposed of below.The record shows that Roach called McLean on the telephone from the unionhall on July 19, 1962. LeBrecque was seated nearby.During the conversation be-tween Roach and McLean,LeBrecque asked Roach if he could talk to McLean.LeBrecque's account of what was said during the conversation is best told in thefollowing excerpt from his testimony:Q.Whatwas said during that conversation?A. I asked him why he didn'twant to come down and have further negotia-tions.He said that our certification,our year's certification,had run out.AndI told him that he was misinformed;there were still quite a few months left asfar as the year was concerned.He said,"Well, I am not coming down." I said,"Well, why aren'tyou coming down?"and he said,"Because I don'thave tobargain with you," and he said,"Do whatever you want to do." I said,"Well,Iwill guarantee that we intend to do something about this," and he said, "Well,strikeme, then.I don't care," and that was the end of the conversation.McLean's version of the incident was as follows: He testified that Roach insistedthat he come over to the union hall and sign a contract and that he refused to do sofor the following reasons:Q. (By Mr. ORTLIEB.)What was Mr. Roach's attitude?A.Well, he demanded more or less that I get over there and sign a unioncontract.Q.Werethose in substance his words?TRIAL EXAMINER:What did he say to your best recollection?The WITNESS:Well, to my best recollection the conversation was longer thanthat but to remember it word for word, I could not.TRIAL EXAMINER: Well, in substance.The WITNESS:Itwas like that, and I said I wasn't going to come over andsign the contract.As far as I was concerned, I had more than three men thatoriginally voted for the union and I know some of them didn'twant the unionand therefore I wasn't going to come over and sign a contract.TRIAL EXAMINER: All right.Q. (By Mr. ORTLIEB.)Mr. Roach was talking in terms of signing a con-tract?A. Yes.Q.Washe talking in terms of sitting down and bargaining about a contract?A. The wordbargaining was never mentioned.Q. The word was attributed to you by Mr. LeBrecque's testimony that youstated "I don'thave to bargain with you."Did you use those words? 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. No, I didn't use the word "bargain" because it is not ordinarily in myvocabulary.Q. So you were asked to come over to the union hall and sign a contract?A. Yes.The Trial Examiner feels that the following excerpt from McLean's credible testi-mony should be inserted herein for the reason that in his considered opinion it notonly sums up the situation herein, but illustrates the difficulties he has been facedwith in arriving at his ultimate disposition of the issues herein, particularly whenviewed in the light of the plain language of Section 8(d) of the Act.TRIAL EXAMINER: That is the first you had talked to the union man sincewhen?The WITNESS: Since December 12th.Q. (By Mr. ORTLIEB.)Of 1961?A. 1961.TRIAL EXAMINER: What was that date in July again?Mr. ORTLIEB: July 19th.The WITNESS: July 19th.Q. (By Mr. ORTLIEB.)Now, from December 12th to July 19th did youreceive an answer to the offer you had made back on December 12th?A. No.Q. Your testimony is you were never given an answer to that offer?A. Yes.McLean in the course of his testimony of what transpired on July 19, 1961,testified that Roach's attitude irritated him because, " ... He told me about gettingover there and sign a contract and I told him I didn't have to come over there andsign a contract." 13As indicated above Meints was on vacation from July 14 to 21, 1962.He returnedto work on Monday, July 23. He testified that either on July 23 or 24, he calledMcLean and had the following conversation with him:Q. (By Mr. McCoRMICK.) I will ask you to repeat what you said. I thinkyou have only given one statement.A. I said I called him up, talked to him, and asked him if he was willing tocome down to the union hall to negotiate a contract for his men, for hisemployees.Q.Was there any more to the conversation?A. Oh, yes.Q. Just relate the conversation.A. He said no, and I asked him why not, and he said, "You do not representthemajority of my men," and I said, "I'm sorry, sir, but we are certified bytheNational Labor Relations Board, and we are both compelled to bargainwith good faith on a contract," and he said, "It is my understanding that your.certification has run out," and that he was not going to come down and nego-tiate a contract, so I asked him why-I asked him why again. I repeated it.TRIAL EXAMINER: Speak up.The WITNESS: I asked him why again, and he repeated his statement that Idid not have a majority of his men, and if I didn't like it. I could put up apicket line.Q. (By Mr. MCCORMICK.)Was that the entire conversation?A. No. I told him then, "It is not our custom to. put up a picket line everytime an argument arises," and inasmuch as we were certified by the Labor Boardthat I would file charges if he refused to come down and bargain, and he said,"You can put up a damn picket line, if you want to."TRIAL EXAMINER: He said what?The WITNESS: That I could put up a damn picket line if I wanted to.Q. (By Mr. MCCORMICK.) During any of your-A. Could I-Q. Is there more?A. Yes. I also told him before we hung up if at any time he changed hismind and wanted to come down and negotiate a contract with me that I wouldbe more than happy to do so, at any time.Q. Is this the only time you ever talked to him after you were assigned to thecase?A. Yes. [Emphasis supplied.]13 Quotes from McLean's credited testimony. KEN'S BUILDING SUPPLIES253McLean flatly denied that he had the above conversation with Meints.Moreoverhe further testified that he had never talked to Meints "in my life" over the telephone.14In view of McLean's denial it is obvious that the Trial Examiner is again facedwith another credibility issue.After long and careful consideration the TrialExaminer is convinced that Meints did talk to McLean on or about the date inquestion.In the circumstances he credits Meint's testimony in its entirety and dis-creditsMcLean's denial thereof.Quite frankly McLean's testimony regarding whattranspired on July 19, and regarding the Meint's testimony is very confusing.Forexample McLean in the course of his testimony regarding the July 19,1962, incidenttestified as follows:Q. Then did Mr. LeBrecque cut in or come in on the conversation?A.Yes,the last of it.Q. Pardon me?A. Yes.Q. Now what was the substance of that conversation?A. Well, it practically was the same thing what Meints said in his statement.The Trial Examiner is convinced that McLean was a bit confused about theMeints conversation.Though McLean,in the main,impressed the Trial Examineras an honest witness, nevertheless he cannot and does not credit his testimony re-garding the above conversation.Singularly,enough the foregoing excerpts fromMcLean's testimony regarding the similarity of LeBrecque's conversation with himwith that of ". . what Meints said in his statement," is at little variance withMcLean's own testimony as to what was said in his conversation on July 19, 1962,with Roach and LeBrecque.In the circumstances,despite all the confusion therecord clearly shows that there was such a conversation and that McLean's testimonyis at little variance with that of LeBrecque's and Meints'.In other words Meints'testimony,insofar as the issues herein are concerned is about the same as that ofLeBrecque and McLean regarding the purpose of the telephone calls and McLean'sreaction to the requests of the union agents in the telephone calls discussed above.On July 26, 1962, the Union filed the original charge herein.The Trial Examiner desires to point out that from what he has been able toglean from the records the only representative of the Charging Union herein whoever called at the Respondent's place of business from the date of the election,October 4, 1961, to at least the date of the hearing herein was Roach. The recordshows that he called at the plant sometime in June 1962 and posted a notice to theemployees of a meeting that was to be held at the union hall at a later date.The record also shows that the only time that McLean saw LeBrecque aftertheir meeting on December 12, 1961,was when they met by chance in a restaurantseveral months later.On this occasion there was merely an exchange of greetingsand no conversation between them about any of the issues herein.Another factor herein that has perturbed the Trial Examiner is the testimony ofLeBrecque and Meints to the effect that they were unable to reach him by telephonethroughout the months of January,February,March, April,May, and June 1962.Their testimony,when considered in the light of what transpired in July 1962 whenthey had no difficulty contacting McLean by telephone,causes one to ponder andat least a lifting of the eyebrows,so to speak,as regarding the veracity of otherportions of their testimony.Even so, the Trial Examiner has credited certain portionsthereof and discredited it regarding other matters at issue herein.The position ofa trier of the facts in such a situation was well put by the late Justice LearnedHand in theUniversal Cameracase,where he said:.It is no reason for refusing to accept everything that a witness says,because you do not believe all of it; nothing is more common in all kinds ofjudicial decisions than to believe some and not all . . . ..Universal CameraCorporation,179 F. 2d 749(C.A. 2).The foregoing observation is likewise applicable to McLean and other witnesseswho appeared and testified at the hearing herein.Concluding and Overall Findings of the Issues HereinIt has been well said that ". . . hardcasesmake bad laws." 15 So it is here, insofaras the Trial Examiner is concerned.At first blush the"stare decisists"would14Quotes from McLean's testimony.15A lifting out of context,from Justice Holmes'oft-quoted words inNorthern SecuritiesCo. Y. U.S.,193 U.S. 197, 400 [1904], wherein he said, "Great cases like hard cases makebad law." 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDno doubt consider the issues herein commonplace and easily and quickly disposedof.But such is not the case for reasons that will be apparent below. Suffice it tosay at this point that the word"employees"and Section 8(d) of the Act play animportant role in the Trial Examiner's ultimate disposal of the issues that we arewithherein.16The TrialExaminer has found above that the Union and the Respondent met andbargained in good faith on November 21 and December 12, 1961.The recordclearly shows that McLean agreed to sign a contract similar to that which the Unionhad with the Builders Wholesale Company,which was engaged in the same type ofbusiness as the Respondent.LeBrecque told McLean at the close of negotiationson December 12, 1961,that he would inform the employees in the appropriate unitof his offer.Such was the status of negotiations between the partieson December 12,1961.It is what happened from this date to July 19, 1962, that is at issue herein.The TrialExaminer's findings will be discussed below.As the Trial Examiner sees it and in fact has found above, after long and carefulconsideration of the record,the briefs of the parties,and from his observation ofthe witnesses who testified at the hearing herein,themajor and most perturbingissue before him is,who failed to bargain in good faith,the Respondent or the Union?To the Trial Examiner at least this is indeed the most pestiferous issue he has beenfaced with in recent years.He has found above that LeBrecque never contactedMcLean by telephone,letters, or by personal calls to his place of business fromDecember 12, 1961,until July 19, 1962,when he talked to him over the telephonefrom the Union's offices during the course of a conversation between Roach andMcLean.He has also found that LeBrecque was taken off the McLean accountsometime in the latter part of February 1962, for reasons,which though none tooclear in the record, clearly indicate that it was because he wasn't "getting anywhere"with it.17The record shows and the Trial Examiner has found that Meints,another businessagent for Local 332, took over the account from LeBrecque sometime in the latterpart of February or early March 1962. The gist of the Trial Examiner's findings asregardsMeints is that he never called at the Respondent'splace of business at anytime after he took over the account from LeBrecque,though it was only some 2 or 3miles from the union hall and within the city limits of Flint,Michigan.He has alsofound that Meints' contact with the employees in the appropriate unit was most in-frequent, and that the record shows that he met with them on only one occasion,sometime in either the latter part of March or early April 1962.The only evidencethat there were subsequent meetings is found in the testimony of Ryan to the effectthat there were some meetings in June 1962.Quite frankly the record is so vague inthis regard that the Trial Examiner is convinced and finds that the only real effort toresume bargaining relations with the Respondent occurred on July 19, 1962, whileMeints was on vacation.Summed up,here is what the Trial Examiner finds regard-ing the Union's efforts to negotiate with the Respondent during the regime of Meints:1.No meetings with McLean.2.One meeting with the employees in the appropriate unit, that is supportedby substantial evidence in the record as a whole.3.At most,8 or 10 telephone calls on undisclosed dates during the months ofMarch,April,May, June, and July 1962.4.Letters to McLean dated July 3 and 13, 1962.185.A telephone conversation with McLean sometime during the week ofJuly 22, 1962.6.The filing of the original charge herein on July 26, 1962.11The word"employees"is found in the first sentence of Section 1(b) of the Act wherewe find the following,"Industrial strife which interferes with the normal flow of commerceand with the full production of articles and commodities for commerce,can be avoidedor substantially minimized Ifemployers, employees,and labor organizations each recognizeunder law that neither party has any right in its relations with any other to engage inpracticeswhich jeopardize the public health, safety, or interest.... "[Emphasissupplied.]From this language the Trial Examiner is convinced that "employees" have astatuson the same level as "employers"and "labor organizations..."and consequentlywere considered by the Congress when the Act was adopted and became effective in1935.That the Congress still is concerned with the rights of "employees"is found inSection 8(d) of the Act.17,Seesuprain re reasons advanced by Meints in his testimony at the hearing herein.is Seesuprafor contents of letters. KEN'S BUILDING SUPPLIES255As far as the Trial Examiner is concerned the foregoing sums up his findings ofMeints' activities on behalf of the employees in the appropriate unit during the periodthat he was in charge of the account.The Trial Examiner has found above that McLean was away from his place ofbusiness for several weeks during the months of December 1961 and January, Feb-ruary, and March 1962.A schedule of his absences has been set forth above.WhileMcLean's absencesno doubt, under ordinary circumstances, would cause delay inarranging meetings for bargaining purposes, but where as here, they were clearlynot engaged in by him for that purpose, the Trial Examiner is precluded from makingsuch a finding primarily because the record shows otherwise.As a matter of factthe record shows, not only in McLean's uncontradicted testimony, but in that ofRyan, one of the employees in the unit, that he had been going to Florida eachwinter for at least 5 years before the Union entered the picture.One of the reasonsadvanced by McLean for the trips was his wife's health, as to the other reasons therecord is barren.Even so, McLean further testified that he spent less time inFlorida during the 1961-62 season than in previous years.That he kept in touchwith his office at regular intervals is amply demonstrated above, particularly regard-ing the conversation that he had with Ryan and Backus in February 1962. Therewas no secret about his trips to Florida and the employees were well aware of hiscustom. In the circumstances the Trial Examiner is convinced that had the agentsfor the Union kept in touch with the employees in the unit, as they should have, thenthey too would have been informed.Regardless of McLean's absences the agentsfor the Union could have at least written him a letter during this period and requestedmeetings with him upon his return trips, which the record shows were at frequentintervals,or at least called in person at his place of business and informed those incharge during his absences of their desire to meet with him and discuss the problemsand demands of their "principal," that is the "employees" involved herein.Even so,the recordis silentregarding this.The Trial Examiner finds that the Union itselfwas lax and negligent in this regard.The Trial Examiner has found above that the Respondent unilaterally granted wageincreases to two of the employees in the appropriate unit, Swanson and Crago, withoutprior consultation with the Union.He has also found that the Respondent unilater-ally entered into a contract with the Blue Cross for hospitalization benefits for theemployees without prior consultation with the Union.There is no dispute in thisregard and, since the circumstances surrounding the foregoing have been thoroughlydiscussed above, the Trial Examiner deems further discussion unnecessary. Suffice itto say that such conduct was violative of Section 8(a) (5) and (1) of the Act, andthe Trial Examiner so finds.As to the overall picture the Trial Examiner finds that from December 12, 1961, toJuly 19, 1962, no responsible representative of the Union talked to McLean, theRespondent herein, a period, if you please, of a little more than 7 months.He fur-ther finds that during this same period that McLean, the Respondent herein, made noeffort to get in touch with a representative of the Union.And finally, he finds thatthe"employees"were dissatisfied with the conduct of both the Respondent and theUnion, their chosen bargaining agent, as is amply demonstrated by the conduct ofRyan and Backus in February 1962, in their conversation with McLean regardingtheir desires for Blue Cross and other benefits.'9That the Respondent'sadmitted conduct regarding McLean's unilateral actionwhich has been discussed, described,and disposed of above, was clearly violative ofthe Actiswell settled.Though the Trial Examiner sees no necessity in citing casesad infinitumin support of his findings, nevertheless he feels that reference should bemade to a recent decision of the Supreme Court of the United States,N.L.R.B. v.Benne Katz et al.,369 U.S. 736, decided May 21, 1962.20 Though the Court's de-cision in that case is final and well states the law on the question at issue herein, thereyet remains another facet to the issues we are faced with herein.By that observa-tion the TrialExaminer has reference to Section 8(d) of theAct, and thepeculiarfacts we are faced with herein;and the fact that McLean had agreed to sign a con-tract similar to that which the Union had with Builders Wholesale, a competitor ofMcLean, on December 12, 1961.An examination of theKatzcase, referred to above and the decision of the UnitedStatesCourt of Appeals for the Second Circuit, 289 F. 2d 700; 126 NLRB 288,in the same matter,clearly shows that the facts therein were different than thosewe are faced with herein.Inthe Katzcase, the record before the court clearlyshowed that the parties had actually sat down and discussed their respective posi-ie Seesupra.20 Cited in the General Counsel's brief at page 7. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDtionson several occasions and that they were honestly and sincerely tryingto solve their problems by means of collective bargaining in its truest sense.Such is not the case here.Quite frankly both parties herein in the considered opinionof the Trial Examiner,were lax in the duties imposed upon them by Section 8(d) ofthe Act, which provides,inter alia,that; 21(d) For the purpose of this section,to bargain collectively is the performanceof the mutual obligation of the employer and the representative of the employeesto meet at reasonable times and confer in good faith with respect to wages,hours, and other terms and conditions of employment, or the negotiation of anagreement,or any question arising thereunder,and the execution of a writtencontract incorporating any agreement reached if requested by either party, butsuch obligation does not compel either party to agree to a proposal or requirethe making of a concession:.It has been well said that"Circumstances alter cases."So is it here,particularlyin the light of the aged-old maxim that"Two wrongs do not make a right." 22Since the Trial Examiner has found that the Union itself engaged in dilatory andnegligent conduct adverse to the interest of its "principal,"the employees involvedherein,the Trial Examiner quite frankly and in good conscience cannot and will notrecommend the issuance of a Remedial Order herein,but on the contrary willrecommend the dismissal of the complaint in its entirety for additional reasons setforth below.As theTrial Examiner sees it,in the final analysis the real parties in interest inthis as wellas inany Board proceeding are the "employees" and the "public." Sincethe hearing herein was held a little over a year after the Union was certified by theBoard as the exclusive bargaining agent for the employees what useful purposewould be served by "saddling"the Union upon the employees for another year, whenthe record clearly shows,in the vernacular of the day,that they themselves were"fed up" with it and were convinced that it had ignored them for months prior to thefiling of the charges herein.This was amply demonstrated at the hearing herein bythe demeanor of the employees who testified regarding the issues herein.Since inthe final analysis it is the right of "employees"that we are concerned with hereinthen it should be borne in mind that regardless of the final disposition of the issuesherein, they still have their rights under the Act.Again, this question arises, woulditbe in the public interest, to use the facilities of the Board to pull the ChargingUnion's "chestnuts out of the fire," so to speak,in complete disregard of the plainlanguage of Section 8(d) of theAct? 23In the considered opinion ofthe TrialExaminer,the answer is "NO."Consequently,for this reason he will likewise recommend the dismissal of thecomplaint herein.2In all the circumstances discussed, described, and found above the Trial Examinerwill recommend the dismissal of the complaint herein in its entirety.Upon the basis of the foregoing findings of fact, and on the record as a whole,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Kenneth B. McLean d/b/a Ken'sBuilding Supplies, the Respondent herein, isengaged in commerce within the meaning of Section 2(6) and (7)of the Act.2.General Drivers & Helpers Union Local '332, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, Ind., is a labororganziation within the meaning of Section 2(5) of the Act.3.For reasons stated above the complaint herein should be dismissed in itsentirety.RECOMMENDED ORDERThe TrialExaminer recommends that the complaint herein be dismissed in itsentirety.21Except as to McLean's offer to sign the Builders Wholesale contract on December'12,1961.22 See "Bartlett'sFamiliar Quotations,"at page 796(b)....wrong cannot right thewrongs that wrong hath done." "John Oxenham," William Arthur Dunkerley [1861-1941].23,See "Bartlett's Familiar Quotations."Page 86(b).21 See theThe Crossett Companycase, 140 NLRB 667.